DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the newly recited limitations of claim 1 were not previously required in combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gutschner et al. (Cancer Res, 73(3), 2013, 1180-1189), in view of Bennett (US 2013/0225659 A1), Yoshimoto et al. (Biochimica et Biophysica Acta, 1859, 2016, 192-199), Trieu et al. (WO 2011/006121 A2), and Malek et al. (Genes, 2016, 7, 84, 1-13), and Bennett (WO 2012/012467), Liang et al. (WO 2016/138017 A1), Tuschl et al. (US 7,772,389 B2), and Yuan et al. (Biochemical and Biophysical Research Communications, 478, 2016, 1067-1073).
It is noted that the references are considered to be as enabled as the instant specification.  All references except for Yuan et al. were previously cited and of record.
Gutschner et al. teach that antisense oligonucleotides targeting MALAT1 prevented metastasis formation after tumor implantation and therefore provides a potential therapeutic target for lung cancer metastasis (abstract).

The sequences of the 20-mer antisense oligonucleotides are as follows:
Supplementary Table S6: Sequences of Antisense oligonucleotides (ASOs) ASO Sequence Control TCTTATGTTTCCGAACCGTT
 MALAT1 #1 TGCCTTTAGGATTCTAGACA
MALAT1 #2 CCAGGCTGGTTATGACTCAG 
Eg5 CCGAGCTCTCTTATCAACAG
	The oligonucleotides were delivered in a composition comprising a pharmaceutically acceptable carrier.  Gutschner et al. teach a method of treating lung cancer comprising administering a therapeutically effective amount of an antisense oligonucleotide that specifically hybridizes to MALAT1 to a subject (mouse treated with ASOs by subcutaneous injection (Figure 4).
	Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.
Bennett teaches modified antisense oligonucleotides targeting MALAT1 [0097].  Bennett teaches incorporation of phosphorothioate modifications [0114] and/or 2’-O-methyl modifications [0268].
Bennett teaches that out of more than 4,000 transcripts that ISIS has targeted by antisense, MALAT1 has demonstrated to be one of the most sensitive targets for 
[0321] Antisense oligonucleotides targeted to a metastasis-associated lung adenocarcinoma transcript 1 (MALAT1) nucleic acid, a non-coding nuclear-retained RNA transcript, were tested for their effect on MALAT1 RNA transcript in vitro. Cultured A549 cells at a density of 5,000 cells per well were transfected using Lipofectin reagent with 60 nM antisense oligonucleotides. After approximately 24 hours, RNA was isolated from the cells and MALAT1 RNA transcript levels were measured by quantitative real-time PCR.
[0335] Antisense oligonucleotides , ISIS 395251 (CCAGGCTGGTTATGACTCAG; target site 3338), incorporated herein as SEQ ID NO: 96; ISIS 399462 (GGGTCAGCTGCCAATGCTAG, target site 1280), incorporated herein as SEQ ID NO: 117; ISIS 399479 (CGGTGCAAGGCTTAGGAATT, target site 4004), incorporated herein as SEQ ID NO: 118; ISIS 399488 (TTACCCTAGATGTTTAGCCA, target site 4621), incorporated herein as SEQ ID NO: 119; ISIS 399495 (GAAAATGGCATGTCTGCTTC, target site 120), incorporated herein as SEQ ID NO: 
It would have been obvious to incorporate the modifications of Bennett because Bennett teaches that the chemical modifications confer to the antisense compounds properties such as enhanced inhibitory activity, increased binding affinity for a target, or resistance to degradation by in vivo nucleases [0187].  One would reasonably expect that the same modifications that demonstrated these properties in ASO targeted to the same target would render the same benefits when incorporated into the ASO of Gutschner et al.
Yoshimoto et al. teach that metastasis associated lung adenocarcinoma transcript 1 (MALAT1) is a long non-coding RNA that is upregulated in metastatic carcinoma cells (abstract).
Yoshimoto et al. teach that miR-9, 102, 217, and 205 directly target MALAT1 (page 194).  Therefore, it would have been obvious to deliver these oligonucleotides to inhibit MALAT1 expression.

Therefore, it would have been obvious to inhibit MALAT1 in multiple myeloma and the cancers that MALAT1 is taught to be overexpressed in.
Administration using a carbon nanotube is considered to be a matter of design choice because it was known to deliver antisense oligonucleotides comprising 2'-MOE, phosphorothioate, 2'-O-methyl, or combinations thereof via incorporation of a carbon nanotube, as evidenced by Trieu et. al. [0073].
It would have been obvious for the subject to also be undergoing another cancer therapy such as chemotherapy because this was a routine treatment for the same intended purpose as the antisense oligonucleotide.  

Additionally, Yuan et al. teaches that metastasis associated lung adenocarcinoma transcript 1 (MALAT1) is an oncogenic lncRNA in HCC that is usually upregulated (page 1067).
Yuan et al. teaches that MALAT1 siRNA and miR-216b mimics all promoted 5-FU induced apoptosis in BEL-7402/5-FU cells. Therefore, this study firstly revealed that there is a HIF-2a-MALAT1-miR-216b axis regulating MDR of HCC cells via modulating autophagy.
Yuan et al. teach that by performing bioinformatics analysis, they found that miR-216b is a highly possible target of MALAT1. Actually, miR-216b has been reported as a tumor suppressive miRNA in HCC. MiR-216b overexpression inhibits HCC cell proliferation, migration and invasion by decreasing the expression of insulin-like growth factor 2 mRNA binding protein 2 (IGF2BP2) and Forkhead box protein M1. In non-small cell lung cancer cells, miR-216b downregulation is associated with enhanced chemoresistance. Therefore, we further investigated whether MALAT1 can regulate miR-216b expression and the involvement of miR-216 in MDR of HCC cells. Our data showed that there are at least two binding sites of miR-216b in MALAT1. Both MALAT1 siRNA and miR-216b mimics reduced IC50 of 5-FU, ADR and MMC in BEL-7402/5-FU cells. These findings confirmed our hypothesis that miR-216b is a functional target of MALAT1 in modulating MDR in HCC cells.

Malek et al. teach that bortezomib is a proteasome inhibitor that has improved the quality of life and overall survival of multiple myeloma patients and therefore would be an obvious selection to utilize in a method in combination with the antisense oligomer targeting MALAT1 to treat the same cancer.  Malek et al. teach that MALAT1 is overexpressed in multiple myeloma (page 8).
In specific species of cancers, it would have been obvious to deliver the antisense oligomer targeting MALAT1 in combination with a PARP1 and LIG3 inhibitor.  Tomkinson et al. teach a method of treating a subject suffering from a breast cancer tumor which is non-responsive or resistant to anti-estrogen therapy comprising administering a therapeutically effective amount of a PARP1 inhibitor and a DANA ligase IIIα inhibitor to the subject (abstract), wherein the PARP1 inhibitor is Olaparib and the LIG3 inhibitor is L67 (claims 73-75).  One would reasonably expect for this combination to be useful in treating the cancers taught by Tomkinson et al. in combination with the antisense oligomer targeting MALAT1 which would be expected to overcome drug resistance, as taught by Malek et al. 
With regards to instant SEQ ID NO: 1, Bennett teaches a 20-mer MALAT-1 antisense oligonucleotide, wherein nucleotides 1-16 are identical to nucleotides 5-20 of instant SEQ ID NO: 1, demonstrating that the target region was known to be used for MALAT-1 antisense oligonucleotides.  It would have been obvious to shift the 20-mer within the same region and arrive at instant SEQ ID NO: 1 as a matter of design choice.  
See result # 6 in the SCORE file titled “20210518_201248_us-16-497-566-1.align450.rng.” as follows:
RESULT 6
AZS89229
ID   AZS89229 standard; DNA; 20 BP.
XX
AC   AZS89229;
XX
DT   15-MAR-2012  (first entry)
XX
DE   Human MALAT1 gene targeted antisense oligonucleotide, SEQ ID 100.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   antisense therapy; endocrine-gen.; friedreich ataxia;
KW   genetic-disease-gen.; growth-disorder-gen.; gynecological;
KW   huntingtons chorea; mental retardation; myotonic dystrophy;
KW   neuroprotective; nootropic; phosphorothioate; premature ovarian failure;
KW   spinal and bulbar muscular atrophy; spinocerebellar ataxia; ss;
KW   therapeutic; uropathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= phosphorothioate backbone and 2'- 
FT                   methoxyethyl (2'-MOE) wings at the 5' and 3' ends, which 
FT                   are 5 nucleotides in length. Also all cytidine residues 
FT                   are 5-methylcytidines"
XX
CC PN   WO2012012467-A2.
XX
CC PD   26-JAN-2012.
XX
CC PF   19-JUL-2011; 2011WO-US044583.
XX
PR   19-JUL-2010; 2010US-0365762P.
PR   19-JUL-2010; 2010US-0365775P.
PR   21-APR-2011; 2011US-0478021P.
XX
CC PA   (ISSP ) ISIS PHARM INC.
XX
CC PI   Bennett CF;
XX

XX
CC PT   Achieving pharmacologically relevant reduction of nuclear-retained RNA in
CC PT   a cell or tissue with low antisense oligonucleotide uptake by 
CC PT   administering a chemically-modified antisense oligonucleotide 
CC PT   complementary to nuclear-retained RNA.
XX
CC PS   Claim 48; SEQ ID NO 100; 109pp; English.
XX
CC   The present invention relates to a method for achieving pharmacologically
CC   relevant reduction of nuclear-retained RNA in a cell or tissue with low 
CC   antisense oligonucleotide uptake. The method involves administering a 
CC   chemically-modified antisense oligonucleotide complementary to nuclear-
CC   retained RNA. The invention also provides: (1) a method for treating, 
CC   ameliorating, delaying or reducing a symptom of a disease or disorder 
CC   (Huntington's disease, Huntington's disease-like 2, myotonic dystrophy 
CC   (including DM1 and DM2), fragile X-associated tremor ataxia syndrome, 
CC   Fragile XE mental retardation, spinocerebellar ataxias, Friednch's 
CC   ataxia, premature ovarian insufficiency, spinal and bulbar muscular 
CC   atrophy, spinal and bulbar muscular atrophy (Kennedy's disease), and 
CC   dentarubral pallidoluysian atrophy (Haw river syndrome)) associated with 
CC   a nuclear-retained RNA in a tissue having low antisense oligonucleotide 
CC   uptake; (2) a compound comprising a modified oligonucleotide of 12-30 
CC   linked nucleosides; and (3) a pharmaceutical composition comprising the 
CC   compound. The present sequence is an antisense oligonucleotide targeting 
CC   human MALAT1 gene derived from A549 cells, in an exemplification of the 
CC   invention.
XX
SQ   Sequence 20 BP; 7 A; 7 C; 4 G; 2 T; 0 U; 0 Other;

  Query Match             80.0%;  Score 16;  DB 44;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          5 ACATTGGCACACAGCA 20
              ||||||||||||||||
Db          1 ACATTGGCACACAGCA 16


With regards to instant SEQ ID NO: 2, Bennett teaches a 20-mer MALAT-1 antisense oligonucleotide that is identical to instant SEQ ID NO: 2.  See result # 1 in the SCORE file titled “20210518_201248_us-16-497-566-2.align450.rng.” as follows:
RESULT 1
AZS89228
ID   AZS89228 standard; DNA; 20 BP.
XX
AC   AZS89228;
XX
DT   15-MAR-2012  (first entry)

DE   Human MALAT1 gene targeted antisense oligonucleotide, SEQ ID 99.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   antisense therapy; endocrine-gen.; friedreich ataxia;
KW   genetic-disease-gen.; growth-disorder-gen.; gynecological;
KW   huntingtons chorea; mental retardation; myotonic dystrophy;
KW   neuroprotective; nootropic; phosphorothioate; premature ovarian failure;
KW   spinal and bulbar muscular atrophy; spinocerebellar ataxia; ss;
KW   therapeutic; uropathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= phosphorothioate backbone and 2'- 
FT                   methoxyethyl (2'-MOE) wings at the 5' and 3' ends, which 
FT                   are 5 nucleotides in length. Also all cytidine residues 
FT                   are 5-methylcytidines"
XX
CC PN   WO2012012467-A2.
XX
CC PD   26-JAN-2012.
XX
CC PF   19-JUL-2011; 2011WO-US044583.
XX
PR   19-JUL-2010; 2010US-0365762P.
PR   19-JUL-2010; 2010US-0365775P.
PR   21-APR-2011; 2011US-0478021P.
XX
CC PA   (ISSP ) ISIS PHARM INC.
XX
CC PI   Bennett CF;
XX
DR   WPI; 2012-B26319/11.
XX
CC PT   Achieving pharmacologically relevant reduction of nuclear-retained RNA in
CC PT   a cell or tissue with low antisense oligonucleotide uptake by 
CC PT   administering a chemically-modified antisense oligonucleotide 
CC PT   complementary to nuclear-retained RNA.
XX
CC PS   Claim 48; SEQ ID NO 99; 109pp; English.
XX
CC   The present invention relates to a method for achieving pharmacologically
CC   relevant reduction of nuclear-retained RNA in a cell or tissue with low 
CC   antisense oligonucleotide uptake. The method involves administering a 
CC   chemically-modified antisense oligonucleotide complementary to nuclear-
CC   retained RNA. The invention also provides: (1) a method for treating, 
CC   ameliorating, delaying or reducing a symptom of a disease or disorder 
CC   (Huntington's disease, Huntington's disease-like 2, myotonic dystrophy 
CC   (including DM1 and DM2), fragile X-associated tremor ataxia syndrome, 

CC   ataxia, premature ovarian insufficiency, spinal and bulbar muscular 
CC   atrophy, spinal and bulbar muscular atrophy (Kennedy's disease), and 
CC   dentarubral pallidoluysian atrophy (Haw river syndrome)) associated with 
CC   a nuclear-retained RNA in a tissue having low antisense oligonucleotide 
CC   uptake; (2) a compound comprising a modified oligonucleotide of 12-30 
CC   linked nucleosides; and (3) a pharmaceutical composition comprising the 
CC   compound. The present sequence is an antisense oligonucleotide targeting 
CC   human MALAT1 gene derived from A549 cells, in an exemplification of the 
CC   invention.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 44;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|
Db          1 GGCATATGCAGATAATGTTC 20


Additionally, Liang et al. teach a MALAT1 antisense oligonucleotide that is identical to instant SEQ ID NO: 2.  See result # 2 in the SCORE file titled “20210518_201248_us-16-497-566-2.align450.rng.” as follows:
RESULT 2
BDE43837
ID   BDE43837 standard; DNA; 20 BP.
XX
AC   BDE43837;
XX
DT   20-OCT-2016  (first entry)
XX
DE   Malat1 gene targeted PS-ASO, SEQ ID 7.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   phosphorothioate; screening; ss.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone; 1-5 and 15-20 
FT                   are 2'-MOE nucleotides. All cytosines are 5-
FT                   methylcytosine."
XX

XX
CC PD   01-SEP-2016.
XX
CC PF   23-FEB-2016; 2016WO-US019165.
XX
PR   23-FEB-2015; 2015US-0119709P.
XX
CC PA   (IONI-) IONIS PHARM INC.
XX
CC PI   Liang X,  Shen W,  Crooke ST;
XX
DR   WPI; 2016-53531F/60.
XX
CC PT   Increasing antisense activity of antisense compound in cell involves 
CC PT   inhibiting amount or activity of antisense oligonucleotide binding 
CC PT   protein in cell, and contacting cell with antisense compound.
XX
CC PS   Example 5; SEQ ID NO 7; 82pp; English.
XX
CC   The present invention relates to a method for increasing antisense 
CC   activity of an antisense compound in a cell. The method involves 
CC   inhibiting the amount or activity of antisense oligonucleotide (ASO) 
CC   binding protein in the cell and contacting the cell with the antisense 
CC   compound. The invention further relates to: (1) a method for screening 
CC   ASOs that bind to an enhancer protein; and (2) a method for screening for
CC   ASOs that do not bind to or bind weakly to a ASO repressor protein. The 
CC   present sequence represents a Malat1 gene targeted phosphorothioate 
CC   antisense oligonucleotide (PS-ASO) sequence having ISIS No. 395254, used 
CC   in the invention to test the association of PS-ASOs with paraspeckle 
CC   protein expression.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 54;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|
Db          1 GGCATATGCAGATAATGTTC 20

With regards to instant SEQ ID NO: 3, Tuschl teaches a 20-mer antisense oligonucleotide that is identical to instant SEQ ID NO: 3 and is therefore capable of specifically hybridizing to MALAT1.  Tuschl teaches that the antisense oligonucleotide can be used in a method of treating cancer.  See result # 7 in the SCORE file titled “20210518_201248_us-16-497-566-3.align450.rng.” as follows:
RESULT 7

ID   AYG88305 standard; RNA; 21 BP.
XX
AC   AYG88305;
XX
DT   30-SEP-2010  (first entry)
XX
DE   MicroRNA miR-21 synthesis related EGFP 2'-OMe antisense oligo, SEQ 614.
XX
KW   apoptosis inhibition; gene regulation; ss.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..21
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = 2'-O-methyl oligoribonucleotides"
FT   modified_base   21
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER = conjugated to 3' aminolinker"
XX
CC PN   US7772389-B2.
XX
CC PD   10-AUG-2010.
XX
CC PF   27-APR-2007; 2007US-00589449.
XX
PR   11-FEB-2005; 2005WO-US004714.
XX
CC PA   (UYRQ ) UNIV ROCKEFELLER.
XX
CC PI   Tuschl T,  Landthaler M,  Meister G,  Pfeffer S;
XX
DR   WPI; 2010-K28845/54.
XX
CC PT   New isolated molecule comprising fifty moieties or less chosen from 
CC PT   microRNA and anti-micro RNA, useful for modulating expression of target 
CC PT   genes for promoting survival of cells e.g. neutrophils, and inhibiting 
CC PT   cancer cells.
XX
CC PS   Example 1; SEQ ID NO 614; 114pp; English.
XX
CC   The present invention relates to a novel isolated molecule comprising a 
CC   maximum of fifty moieties, where each moiety comprises a base bonded to a
CC   backbone unit of the molecule, preferably microRNA molecule of AYG87830 
CC   or its corresponding anti-micro RNA molecule of AYG88136. The isolated 
CC   molecule is useful for modulating the expression of target genes for 
CC   promoting survival of cells (e.g. neutrophils, macrophages and 
CC   basophils), and for inhibiting apoptosis and cancer cells. The isolated 
CC   molecule has increased nuclease resistance. The present sequence is a 

CC   in an example of the invention.
XX
SQ   Sequence 21 BP; 7 A; 5 C; 6 G; 0 T; 3 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 41;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGGCAAGCUGACCCUGAAG 20
              ||||||||||||||||||||
Db          1 AAGGCAAGCUGACCCUGAAG 20

It would have been obvious to select any of these antisense oligomers as a matter of design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635